Filed 4/30/13 Offerman v. McCurtis CA2/6
                   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SECOND APPELLATE DISTRICT

                                                    DIVISION SIX


DONALD OFFERMAN,                                                           2d Civil No. B239370
                                                                    (Super. Ct. Nos. 56-2011-00408205-
     Plaintiff and Appellant,                                        CU-HR-VTA, 56-2011-00408208-
                                                                               CU-HR-VTA)
v.                                                                           (Ventura County)

MICHAEL McCURTIS et al.,

     Defendants and Respondents.



                   Plaintiff Donald Offerman appeals judgments denying his applications for
harassment injunctions (Code Civ. Proc. § 527.6) against defendants Michael McCurtis
and Billy Hammock.1 We conclude, among other things, that: 1) Offerman has not shown
that the trial court displayed bias against him during an evidentiary hearing, and 2) the
court did not abuse its discretion by denying injunctive relief. We affirm.
                                                          FACTS
                   Offerman was "a live-in caretaker" at Pastor McCurtis's church. He decided
to leave the church because McCurtis gave him "an ultimatum" to "either do as he wanted
. . . or leave." McCurtis did not give him sufficient time to remove his belongings or to
"obtain other housing."
                   In June 2011, Offerman and a friend returned to the church to pick up
Offerman's "personal items." McCurtis said he wanted to talk to Offerman "alone."

1
    All statutory references are to the Code of Civil Procedure.
Offerman testified this request was "very disturbing to [him]." He said, "I immediately
went into the adjacent fellowship wall." McCurtis followed him. Offerman testified
McCurtis "got into my face." "[McCurtis] had his chest and his face about three inches
away from my face, and in a loud, aggressive tone of voice and demeanor, he told me to
get out of the church."
              After leaving the church, Offerman asked McCurtis's father, also a pastor, for
"a letter of reference." Offerman "didn't want to be around" McCurtis. People associated
with McCurtis contacted Offerman. Elizabeth, McCurtis's sister, invited him to a wedding.
Offerman believed this was threatening because, if he went, he might come in contact with
McCurtis.
              Offerman felt Hammock was a threat to him because he "did not intervene"
when McCurtis asked Offerman to leave the church and Hammock "was starring at
[Offerman] with a mean look." He also felt Hammock was a threat to him because he
recently left a voice message stating he had "a letter from Pastor."
              Offerman filed requests for "Orders to Stop Harassment" against McCurtis
and Hammock. (§ 527.6.) He appeared in propria persona and was the only witness at the
hearing.
              The trial court denied the requests for injunctive relief. It found there was no
evidence to support an injunction against Hammock or McCurtis based on alleged
harassment.
                                       DISCUSSION
                                  Denying Injunctive Relief
              Offerman contends the trial court abused its discretion by denying his
request for injunctive relief against McCurtis and Hammock. He claims the record shows:
1) the trial court was "biased" against him during the hearing, and 2) it erred by rejecting
his evidence of harassment by the defendants, including facts showing "a conspiracy to
lure [him] to vulnerable locations." We disagree.
              "A person who has suffered harassment . . . may seek a temporary restraining
order and an injunction prohibiting" that conduct. (§ 527.6, subd. (a)(1).) The trial court


                                              2.
may issue a temporary restraining order where there is "reasonable proof of harassment of
the petitioner by the respondent, and that great or irreparable harm would result to the
petitioner." (§ 527.6, subd. (d).)
              The granting or denying of injunctive relief "rests within the sound discretion
of the trial court and may not be disturbed on appeal except for an abuse of discretion."
(California Assn. of Dispensing Opticians v. Pearle Vision Center, Inc. (1983) 143
Cal.App.3d 419, 425.)
              We review the record in the light most favorable to the judgment. An
appellate court "must resolve all evidentiary conflicts in favor of the prevailing party . . . ."
(Burch v. Premier Homes, LLC (2011) 199 Cal.App.4th 730, 744.) "We may not insert
ourselves as the trier of fact and reweigh the evidence." (Id. at p. 745.) The trial court
decides the credibility of the witnesses. (Fredrics v. Paige (1994) 29 Cal.App.4th 1642,
1647; Church of Merciful Saviour v. Volunteers of America (1960) 184 Cal.App.2d 851,
856.)
                                              Bias
              Offerman contends the trial court was biased. He claims it did not permit
him to make an oral argument. But the court said it did not want him "to read a
statement." Offerman appeared in propria persona at the hearing on the injunction. The
court had reviewed his moving papers and it had questions about his allegations. The court
asked him a series of questions to evaluate the merits of his claims. In so doing, it acted
within its discretion. The court asked questions about all of his material allegations.
              Offerman claims the trial court refused to permit him to file documents at the
hearing. But the court found his request was untimely. He made the request at the end of
the hearing after the court had denied the injunctions. He did not explain why he did not
make the request earlier. Moreover, the court ultimately said, "[Y]ou're welcome to file
them if you wish to do so." It also told him, "This case is still open. If anything occurs in
the future, sir, you can refile in the same case." Offerman has not cited to any remarks by
the court that would support a bias claim. From our review of the record, we conclude this
claim is without merit.


                                               3.
                                     Abuse of Discretion
              In his petitions for orders to stop harassment by McCurtis and Hammock,
Offerman alleged his "request for orders is based on a credible threat of violence." (Italics
added.) But the trial court reasonably found Offerman's testimony did not support those
allegations. When the court asked whether McCurtis "ever threatened [him] in any way,"
Offerman said, "Not verbally, but--yeah. He got in my face." (Italics added.) The court:
"What does 'got into my face' mean . . . ?" Offerman: "He had his chest and his face about
three inches away from my face, and in a loud, aggressive tone of voice and demeanor, he
told me to get out of the church." Offerman said his "last contact" with McCurtis was in
June 2011, six months before the hearing on injunctive relief.
              The trial court could find the evidence was not sufficient. Offerman may
have been upset by McCurtis's conduct and did not want to be near him. But the trial court
must use an objective standard to determine whether injunctive relief is appropriate. A
"'[c]redible threat of violence' is a knowing and willful statement or course of conduct that
would place a reasonable person in fear for his or her safety . . . ." (Italics added.)
(§ 527.6, subd. (b)(2).) "'[I]njunctive relief lies only to prevent threatened injury and has
no application to wrongs that have been completed.'" (Russell v. Douvan (2003) 112
Cal.App.4th 399, 401, italics omitted.)
              The trial court could reasonably infer that other than telling Offerman to
leave in an aggressive manner in one prior incident, there was no evidence that McCurtis
made a threat of violence or a physical assault. Moreover, Offerman did not show that he
would suffer future irreparable harm. Relief under the statute may be based on evidence of
either a credible threat or a pattern of harassment. (§ 527.6.) But "an injunction
restraining future conduct is authorized by section 527.6 only when it appears from the
evidence that the harassment is likely to recur in the future . . . ." (R.D. v. P.M. (2011) 202
Cal.App.4th 181, 189, italics added; Leydon v. Alexander (1989) 212 Cal.App.3d 1, 3-5
[single incident of defendant's "deplorable" conduct and abusive language did not
authorize the court to issue a harassment injunction].) Here there was no evidence that
within the past six months McCurtis ever personally contacted Offerman. The injunction


                                              4.
is not to be used "as punishment for past acts." (Russell v. Douvan, supra, 112
Cal.App.4th at p. 401.)
              Offerman testified McCurtis created an "ugly situation" in June by
preventing him from getting his belongings and not giving him "ample time to find
alternative housing." But the trial court could reasonably infer such claims about
McCurtis's past conduct cannot be decided by a section 527.6 injunction.
              Offerman also alleged McCurtis was currently harassing him by using third
parties to contact him. But an injunction must be based on evidence, not speculation.
(FLIR Systems, Inc. v. Parrish (2009) 174 Cal.App.4th 1270, 1277.) Offerman testified
that McCurtis "has been orchestrating, apparently, efforts to have me contacted. . . . And
connecting the dots leaves me to believe that there's no other reasonable explanation for
his friends contacting me . . . ." (Italics added.) But the court could find this testimony
about what McCurtis "apparently" did and "connecting the dots" was speculation.
Offerman did not show that the people he claimed were currently contacting him had made
any threats. The court found "no evidence that the subsequent contact by other people
were in any way shape or form instrumented . . . by [McCurtis] for the purpose of
harassing [Offerman]." It was not required to accept Offerman's personal view that an
invitation to a wedding was a threat. Offerman has not shown error.
              Offerman contends the trial court erred by not granting an injunction against
Hammock. But it could reasonably find he did not prove Hammock made a credible threat
or had engaged in harassment. Offerman sought an injunction against Hammock citing
three incidents: 1) that on one occasion six months earlier Hammock "was starring at
[him] with a mean look"; 2) that Hammock "did not intervene" when McCurtis asked
Offerman to leave; and 3) Hammock left a voice mail stating he had "a letter from Pastor"
and he wanted to "talk to [him] about other things." The court found that none of these
events constituted "the basis for issuing a restraining order." There was no abuse of
discretion. The court may not grant a harassment injunction where it reasonably finds the
defendant's conduct is not currently threatening. (Russell v. Douvan, supra, 112



                                              5.
Cal.App.4th 399, 401-403 [single incident of a battery committed by the defendant against
plaintiff did not, by itself, justify injunctive relief].)
               Offerman apparently claims the trial court had to accept his theory that the
defendants were "conspiring" to "lure" him to "vulnerable locations" because he was the
only testifying witness. But "a trial judge is not required to accept as true the sworn
testimony of a witness, even in the absence of evidence directly contradicting it . . . ."
(Lohman v. Lohman (1946) 29 Cal.2d 144, 149.) It is apparent from the court's findings
that it did not view Offerman's claims to be credible. We do not decide credibility and we
may not reweigh the evidence. (Burch v. Premier Homes, LLC, supra, 199 Cal.App.4th at
p. 744.)
               Offerman contends that during the hearing the trial court made some remarks
which he claims were irrelevant, unnecessary or incorrect. But the court's isolated or
tentative remarks during a hearing will not impeach the judgment where, as here, the
court's ultimate findings are supported by the record. (Shaw v. County of Santa Cruz
(2008) 170 Cal.App.4th 229, 268.)
               We have reviewed Offerman's remaining contentions and we conclude he
has not shown error.
               The judgments are affirmed. Each party is to bear their own costs.
               NOT TO BE PUBLISHED.




                                              GILBERT, P.J.
We concur:



               YEGAN, J.



               PERREN, J.



                                                  6.
                JoAnn Johnson, Commissioner

              Superior Court County of Ventura

             ______________________________


Donald Offerman, in pro. per., for Plaintiff and Appellant.


No appearance for Defendants and Respondents.




                               7.